Exhibit 10.1

EXTENSION OF

CONSULTING PERIOD IN

SEPARATION AGREEMENT FOR

INVESTOR RELATIONS SERVICES

This Investor Relations Services Agreement is an extension of the consulting
services period described in the Separation Agreement and General Release of
Claims (the “Separation Agreement”) between Robert Simmons and E*TRADE Financial
Corporation (the “Company”) and is dated as of July 15, 2008 (the “Effective
Date”). Capitalized terms not herein defined shall have the meaning ascribed to
such terms in the Separation Agreement.

WHEREAS, Mr. Simmons is currently providing consulting services to the Company
related to the financial management of the Company; and

WHEREAS, the consulting arrangement is scheduled to terminate on or before
July 18, 2008; and

WHEREAS, the Company is currently searching for a permanent investor relations
representative and wishes to have an interim replacement; and

WHEREAS, Mr. Simmons has an extensive background in investor relations, having
begun his tenure with the Company as its treasurer with responsibility for
investor relations; and

WHEREAS, the Company and Mr. Simmons desire to extend the period of the
consulting arrangement as the Company searches for a permanent chief financial
officer and investor relations representative, on the terms set forth in this
Agreement.

The Parties agree to hereby amend the Separation Agreement as follows:

A. The following Section 4-1 shall be added, following Section 4 of the
Separation Agreement:

4-1. Additional Consulting. Employee agrees to provide additional consulting
services to the Company from the Effective Date until the earlier of: (i) the
date on which the consulting relationship is terminated by either party; or
(ii) February 15, 2009 (the “Additional Consulting Period”). During the
Additional Consulting Period, Employee will primarily consult on the Company’s
investor relations but may also consult on various other matters associated with
the financial management of the Company, as requested by the Company. As
compensation for these consulting services, Employee shall receive the
following:

 

  a. A consulting fee at the rate of $120,000 per month during the Additional
Consulting Period, which shall be paid in arrears no less often than bi-weekly;
and

 

1



--------------------------------------------------------------------------------

  b. If, and only if, Employee continues to perform the consulting services
through November 15, 2008, the Company will pay a special retention
consideration in the amount of $125,000, with such payment to be made on or
before November 30, 2008, provided that if the Additional Consulting Period is
terminated by the Company prior to that date for any reason other than Cause (as
that term is defined in the Employment Agreement), this payment will become due
and payable within ten days following the termination date; and

 

  c. If, and only if, Employee continues to perform the consulting services
through February 15, 2009, the Company will pay an additional special retention
consideration in the amount of $125,000, with such payment to be made on or
before February 28, 2009, provided that if the Additional Consulting Period is
terminated by the Company prior to that date for any reason other than Cause (as
that term is defined in the Employment Agreement), this payment will become due
and payable within ten days following the termination date; and

 

  d. Reimbursement of medical, life and disability insurance premiums in the
amounts and in the manner provided for in Section 2(b) of the Separation
Agreement for an additional period, which period shall be the seven months
following the one year anniversary of the Separation Date, provided that such
reimbursements shall cease with respect to any periods beginning after the date
(if any) Employee begins alternative employment. Employee understands that these
reimbursements do not extend or otherwise affect the period for which Employee
may be eligible to participate in the Company’s medical insurance programs under
federal COBRA laws. These reimbursements, if owed, shall be paid regardless of
when the Additional Consulting Period is terminated, provided that no such
payments will be made if the Company terminates the Additional Consulting Period
for Cause (as that term is defined in the Employment Agreement).

As a consultant, Employee shall not be an employee of the Company and shall not
be entitled to participate in any employee benefit plans or other benefits or
conditions of employment (including any bonus plans) available to employees of
the Company. Employee shall have no authority as agent of the Company, except to
the extent such authority is specifically delegated or is consistent with the
Company’s representations (explicit or implied) to the public and/or its
investors regarding Employee’s role, and Employee shall not represent to the
contrary to any person. The Company will reimburse Employee for reasonable
business expenses incurred during the Additional Consulting Period, but in any
event on or before the later of the final business day of the year in which the
expenses were incurred or thirty days after the expenses were incurred. Any
amounts due under this Section shall be subject to tax withholding and reporting
to the extent deemed necessary by the Company. Employee agrees that he shall
pay, and provide evidence to the Company of such payment if requested, of any
and all taxes due.

 

2



--------------------------------------------------------------------------------

B. For purposes of clarity, prior to the Effective Date, Mr. Simmons shall
continue to be reimbursed for his consulting services as provided for in
Section 4 of the original Separation Agreement.

C. The Company shall indemnify and hold harmless Mr. Simmons with respect to all
matters, events or transactions occurring or effected during the Additional
Consulting Period to the same extent, and on the same terms, as applied to
Mr. Simmons.

D. prior to the Additional Consulting Period, as if Mr. Simmons were an officer
of the Company, including under the terms of the Company’s bylaws, charter, and
other corporate or organizational documents, as well as under any directors and
officers indemnity policy as an additional named insured.

E. Except as modified by this Amendment, all of the terms and conditions of the
Separation Agreement shall remain in full force and effect.

 

Dated: July 15, 2008    

/s/ Robert Simmons

Robert Simmons

 

Dated: July 15, 2008   E*TRADE Financial Corporation   By:  

/s/ Donald H. Layton

    Donald H. Layton    

Chief Executive Officer and Chairman

of the Board of Directors

 

3